 In-the Matter of FAIRMONT CREAMERY COMPANY, CRETE,NEBRASKA,andAMALGAMATED MEAT CUTTERS AND BUTCHER WORK EN OF - NORTHAMERICA, AFFILIATED WITH THE AMERICAN-FEDERATION. OF LABORCase No. R-4219.-Decided September 19, 19412Jurisdiction:milk produce industry-Investigation and Certification of Representatives:existence of question: re-fusal'of Company to bargain until questionof,majoritydetermined; TrialExaminer's overrulingof Company's objection to quantum and nature of proofof union's designation,,afrsned;election necessary.Unit Appropriate for Collective Bargaining:all production employees at oneof Company's plants, excluding all administrative personnel.office employees,watchmen,and supervisory employeesagreement as to.FlansburgeCFlansburg,byMr. Charles H., Flansburqof Lincoln,,Nebr.;andMr.Lilyan'Pospiohal, Mr. Leonard E. Hartz, Mr. M. S.Hartman,andMr. A. W. Roy,of Omaha, Nebr., for. the Company.Mr.)Roy M. Brewer,of GrandIsland,Nebr.,and,lflr. T. J. Lloyd,,andMr.C. B. Heninger,of Omaha, Nebr.,,for the Union.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Amalgamated Meat Cutters and ButcherWorkmen of North America, affiliated with the American Federationof Labor, herein called the Union, alleging that a question affectingcommerce had arisen concerning.the representation of employees ofFairmont Creamery Company, Crete, Nebraska, herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Robert S. Fousek, Trial Exam-iner.Said hearing was held at Omaha, Nebraska, on August 27, 1942.The Company and the Union appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues. The Trial Examiner'srulings made at the Bearing are free from prejudicial error and arehereby affirmed.44 N- L.R B, No. 35_204 <205FINDINGS.OF `FACTI.THE BUSINESS OF THE COMPANYFairmont 'Creairieiy Company has its prilicipzl'ofiice' and place ofbusiness at Omaha, Nebraska.At Crete, Nebrasha,'the* Companyoperates a creamery and poultry produce business, the `only plant in-volved in this proceeding., During the..course of .a, year the volumeof business at the Company's Crete plant exceeds $500,000.Approxi-mately 25 percent of the products of the plant are shipped to pointsoutside Nebraska.The Company admits that it is engaged in com-merce within the meaning of the National Labor Relations Act.11.THE ORGANIZATION INVOLVEDAmalgamated Meat Cutters and Butcher Workmen of North Amer-ica is a labor organization affiliated 'itli theAmerican Federation ofLabor, admitting to,membership employees of the Company.,III' THE QUESUION CONCi:RNING 1il-i'IiESE\T.t'flONOn July 24, 1942, the Union asked,the Company to recognize.it assole bargaining agent of the Company's employees.The, Companyrefused to recognize the Union.A,statement prepared by a Field Examiner and introduced-into evi-dence at the hearing indicates that'the-Union represents a substantialnumber of employees in the appropriate unit.',',The Union submitted to the Field Examiner 184 applications foi menibeiship, of which2were undated, and the remainder dated betiieen September 1941 and August 1042. Ofthese cards, 146 bear apparently genuine signatures of employees on ,the,Coinpany's payroll'of August 1, 1012' There aie about 200 eniplo)ces in the appropriate unitThe Company objected to the introduction into evidence of the Field Examiner's State-ment'on technical giounds and on the gioantl,that it did not prove that the Unioniepresented a nut oiity of employees in the appropiiate unit.The Trial 'Examiner over-ruled the objectionThe-Trial Examiner'srulingis_lieiebiaffiiniel,As we have fre-quently stated, the report of the Regional Directoi. or of a Field Examiner attached to theReg,onal Office, iiith respect to a claim of authorization is ieceived in evidence not as),loot-of the piecise number of employees who desire, to be iepreseted by a labor, organi-so iepieseutell and that an election among such employees will not oe a 'vain proceedink.Neither the claimsof unionsto rep event enmlovees nor a preLninaiyinvestigatioii ofsuch claims bi an agent of the Boaid constitute a substitution toi an election at w inch'Oh" ballot it they so 'desueCf.]LatterofCities.SereiceOilCompany, I'ettjjs InlandRepneil, hi iirunand'Oilll'or7,eta InternationalMizell,affiliatedwith.theC.I.0.,3S N L. R T 1055- 206'DECISIONSOF NATIONAL LABOR RELATIONS BOARDIV.THE, APPROPRIATE UNITWe find, in accordance with the agreement of the parties, that allproduction employees at the Company's Crete,. Nebraska, plant, ex-cluding all administrative personnel, office employees, watchmen, andsupervisory employees having the right to hire and discharge, consti-tute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has arisencan best be resolved by an election by secret ballot among employeesof the Company within the appropriate unit who were employed dur-ing the pay-roll period immediately preceding the date of this Direc-tion of Election, subject to the limitations and additions set forththerein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (c) of the National LaborRelationsAct, 49Stat.449, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules andRegulations-Series 2, asamended,it is herebyDIRECTEDthat, as part of the investigation to ascertain representa-tivesfor the purposes of collective bargaining with Fairmont Cream-ery Company, Crete, Nebraska, an election by secret ballot shall beconducted as early as possible but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegionalDirector for the Seventeenth Region, acting in this matteras agentfor the National Labor Relations Board, and subject to Article=III, Section 9, of said Rules and Regulations, among all employeesof the Company within the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the.date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor in the active military service or training of the United States,_ ortemporarily laid off, but excluding employees who have since quit orbeen discharged for cause, to determine whether or not they desire tobe represented by Amalgamated Meat Cutters and Butcher Workmenof North America, affiliated with the American Federation of Labor,for the purposes ofcollective bargaining.MR. WM. M. LEISERSON took no part in the consideration of the aboveDecision and Direction of Election. In the Matter of FAIRMONT CREAMERY COMPANY, CRETE, NEBRASKA,andAMALGAMATED MEAT CUTTERS AND BUTCHER ' WORKMEN OFNORTH AMERICA, AFFILIATED WITH 'THE AMERICAN FEDERATION OFLABORCase No. R-4219ORDER PERMITTING WITHDRAWAL OF PETITIONSeptember 30, 19412The Board having on September '19, 1942, issued a Decision andDirection of Election in the above-entitled case,' and, thereafter,Amalgamated Meat Cutters and Butcher Workmen of North Amer-ica, affiliated with the American Federation of Labor having re-quested permission to withdraw its petition, and the Board havingduly considered the matter,IT IS HEREBY ORDERED that the request of the petitioner for per-mission to withdraw its petition be, and it hereby is, granted,- andthat the aforesaid case be, and it hereby is, closed.-144 N.L. R. B. 204.44 N. L. R. B., No. 35a.207i